Citation Nr: 1120881	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-32 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for left proximal tibial hardware removal on February 27, 2004 at Physicians' Surgical Care Center and for left total knee arthroplasty on August 2, 2005 at Winter Park Memorial Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a determination made by the Department of Veterans Affairs (VA) Medical Center (VAMC) located in Tampa, Florida, that denied the Veteran's claim for reimbursement for, or payment of, unauthorized medical expenses for left proximal tibial hardware removal on February 27, 2004 at Physicians' Surgical Care Center and for left total knee arthroplasty on August 2, 2005 at Winter Park Memorial Hospital.

As an ancillary matter, the Board has taken notice of the Veteran's contentions, expressed in an April 2007 letter to Senator Bill Nelson, that VA "took away 10 percent for [the Veteran's] neck."  In this regard, the Board notes that service-connection for a cervical spine strain remains in effect with an assigned 10 percent disability rating effective from August 22, 2001.  Under the circumstances, the Veteran's contentions in this regard do not appear to raise an issue which needs to be referred to the RO for development and adjudication.


FINDINGS OF FACT

1.  The Veteran's claim was received by VA in December 2005.

1.  The Veteran underwent a left proximal tibial hardware removal on February 27, 2004 at Physicians' Surgical Care Center, and a left total knee arthroplasty on August 2, 2005 at Winter Park Memorial Hospital.  Prior authorization for either treatment was not given by VA, nor can it be implied.

2.  At the time of the Veteran's left knee surgeries on February 27, 2004 and on August 2, 2005, service connection was in effect for postoperative left medial meniscectomy and proximal tibial osteotomy, rated as 30 percent disabling.  At that time, the Veteran was not in receipt of a total rating based on individual unemployability due to service-connected disabilities.

3.  Neither the February 27, 2004 nor the August 2, 2005 left knee surgeries were rendered in response to a medical emergency of such nature that delay would have been hazardous to the Veteran's life or health.

4.  The preponderance of the credible and probative evidence establishes that a VA or Federal medical facility was feasibly available for purposes of providing timely surgery to the Veteran's left knee, and an attempt to wait for such treatment would have been considered reasonable by a prudent layperson for the treatment of the Veteran at the time that he received his left proximal tibial hardware removal on February 27, 2004 at Physicians' Surgical Care Center, and his left total knee arthroplasty on August 2, 2005 at Winter Park Memorial Hospital.


CONCLUSION OF LAW

The criteria for reimbursement for, or payment of, unauthorized medical expenses for left proximal tibial hardware removal on February 27, 2004 at Physicians' Surgical Care Center and for left total knee arthroplasty on August 2, 2005 at Winter Park Memorial Hospital have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his claim for reimbursement of medical expenses.  In short, the Board concludes from that review that the requirements for the fair development of the appeal have been met in this case.  

Every possible avenue of assistance has been explored, and the Veteran has received ample notice of what might be required or helpful to his case.  For example, an April 2007 letter provided the Veteran with an explanation of the evidence necessary to substantiate his claim, and further, explained the evidence that VA would obtain on his behalf and the evidence that the Veteran was expected to provide.  A subsequent August 2007 statement of the case also provided the governing laws and regulations, as well as an explanation of the bases for the denial of his claim.  The Veteran was provided several opportunities to provide pertinent evidence in support of his claim and he has provided pertinent evidence and argument in response to these overtures.  In an August 2007 substantive appeal, the Veteran expressly declined a hearing in this case.  No subsequent request to schedule a hearing has been received by VA.  Under the circumstances, the Board's decision to proceed in adjudicating this claim does not therefore prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Factual Background

Service connection for post-surgical residuals from a left knee medial meniscectomy has been in effect since August 1970.  An initial disability rating of 10 percent was assigned.  However, the disability rating assigned to the Veteran's left knee disability has been periodically increased since that time.  In a March 1988 rating decision, the Veteran was awarded an increased rating of 20 percent, effective May 23, 1986.  An August 1996 rating decision provided an increased rating of 30 percent, effective April 22, 1996.  Following the August 2005 left total knee arthroplasty which is at issue here, the Veteran was awarded a temporary 100 percent disability rating for convalescence pursuant to 38 C.F.R. § 4.30, effective from August 2, 2005.  By virtue of a December 2006 rating decision, the Veteran was assigned a 60 percent disability rating, effective from October 1, 2006.

Reflective of the periodic disability rating adjustments discussed above, VA and private treatment records in the claims file show progressive worsening of the Veteran's left knee in the period from 1970 through 2004 which was marked by pain, limited range of motion, crepitus, swelling, and genu varum deformity.  In February 1992, the Veteran underwent a proximal tibial valgus osteotomy to realign his left knee.  In that procedure, hardware consisting of a plate and several screws was placed in the Veteran's knee.  A February 1999 private evaluation by Dr. R.B.M. revealed bone against bone changes representative of end-stage medial changes in the left knee.  Lateral changes and patellofemoral changes were also observed.  At an August 1999 VA examination, the Veteran was diagnosed with tri-compartmental arthritis of the left knee which was limiting activities such as walking more than one or two blocks.

A June 2002 VA treatment record reflects that the Veteran reported that he was considering a left total knee replacement surgery and that he was planning to consult with a private specialist in Atlanta, Georgia for a second opinion regarding the need for such surgery.  An August 2002 private report from Dr. J.D.C. expresses that the Veteran's symptoms at that time were "not that significant" but was expected to progress.  Nonetheless, the Veteran was advised that reported symptoms of instability and advanced arthritis would be treatable by a total knee replacement surgery.

In a December 2002 statement, the Veteran reported extreme pain which radiated inside of his left leg and swelling on the back of his left leg down to the ankle.  He further reported severe instability and episodes of falling down.  According to the Veteran, he was unable to find a job due to his service-connected disabilities.

Subsequent VA treatment records from September 2002 through January 2004 reflect that the Veteran was fitted for a left knee prosthetic in January 2003, but otherwise, do not reflect any active treatment for the Veteran's left knee disability.  A January 2004 treatment record indicates that the Veteran reported that he was treating with private doctors outside the VA medical system for left knee osteoarthritis.  There is no mention in the record, however, of the Veteran's intention to proceed with or schedule surgery to remove hardware from his left knee or for a left total knee replacement.

A January 2004 private treatment records from Jewett Orthopaedic Clinic shows that the Veteran was advised of his options vis-à-vis hardware replacement surgery and total knee replacement.  At that time, the Veteran opted to schedule a left proximal tibial hardware removal.  This procedure was performed on February 27, 2004 at Physicians' Surgical Care Center in Winter Park, Florida.

Following a relatively uneventful period of recovery and follow-up care at Jewett Orthopaedic Clinic, the Veteran underwent a left total knee arthroplasty at Winter Park Memorial Hospital, in Orlando, Florida, on August 2, 2005.

In a December 2005 Claim for Payment of Unauthorized Medical Services (VA Form 10-583), the Veteran asserted that he sought hardware removal through a private doctor because no VA facility was available within a commuting distance.  With regard to his August 2, 2005 total knee replacement surgery, the Veteran makes similar contentions in a separate VA Form 10-583 which was also submitted in December 2005.  The Veteran acknowledges on both forms that circumstances surrounding his two surgeries were a "semi-emergency" due to symptoms of pain, falling down, and limited walking.

In an April 2007 notice of disagreement, the Veteran appears to retract this statement, by asserting that the circumstances surrounding his surgeries were an emergency due to the effects of the symptoms in his left knee upon his body and lifestyle.

In an April 2007 letter from the Veteran to Senator Bill Nelson, the Veteran reported that he had contacted the VA medical center in Tampa, Florida in 2004 to discuss scheduling a total left knee replacement surgery.  He recalls, however,  that he was told that since his disability did not present a life threatening or emergency condition, they were unable to schedule such a procedure in the foreseeable future due to the high volume of troops who required treatment that were returning from the current war.   According to the Veteran, he then sought treatment outside the VA system, and underwent hardware removal surgery in 2004 and total knee replacement surgery in 2005.

In an April 2011 brief submitted on the Veteran's behalf by his representative, the Veteran appears to assert that he received an implicit authorization to schedule the non-VA surgeries on February 27, 2004 and August 2, 2005.  In this regard, he states that he discussed the surgeries with his treating VA physician.

III.  Analysis

Documentation in the claims file shows that the Veteran's December 2005 VA Form 10-583, with attached medical documentation, was received by the VA Regional Office (RO) in St. Petersburg, Florida.  Although this documentation was incorporated into the claims file, no steps were apparently taken to forward the claim to the appropriate agency of original jurisdiction.  Six months later, in May 2006, the Veteran re-submitted his claim by mailing it to the VA medical center in Tampa, Florida.  In an accompanying cover letter, the Veteran explained that he had originally mailed his claim to the St. Petersburg RO after receiving incorrect information from his representative's local office.  Under the circumstances, the Board finds that VA was in constructive possession of the Veteran's VA Form 10-583 in December 2005.  Accordingly, the Veteran's claims for reimbursement for, or payment of, unauthorized medical expenses for left proximal tibial hardware removal on February 27, 2004 at Physicians' Surgical Care Center and for left total knee arthroplasty on August 2, 2005 at Winter Park Memorial Hospital are timely.  38 C.F.R. § 17.126.

Given the contentions made in his various claims submissions, the Veteran appears to argue that he is entitled to reimbursement or payment either on the basis of an implicit prior authorization or on the basis that both surgeries were for treatment of a medical emergency for which a VA medical facility was not feasibly available.  Specifically, the Veteran has asserted that he discussed his planned knee surgeries with his VA treating physician at the Viera, Florida VA medical facility.  Thus, he appears to argue that he received implied authorization to proceed with his non-VA surgeries.  Alternatively, the Veteran asserts that he contacted the VA medical center in Tampa, Florida in 2004 to schedule a left knee replacement surgery, and presumably a left proximal tibial hardware removal, but was advised that such procedures could not be scheduled in the foreseeable future given that his condition was not an emergency and given demands for treatment of Veteran's injured in the current war.  After initially acknowledging that his left knee disorder presented a "semi-emergency," he now asserts that the circumstances surrounding his left knee surgeries were an emergency due to the severity of his symptoms and the inability to work.

Initially, in adjudicating a claim for reimbursement of medical expenses, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the veteran received.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In making this factual determination regarding "prior authorization," it is significant to note that the Veteran does not make any express contention that he received express authorization from VA for non-VA surgeries on February 27, 2004 and August 2, 2005.  Further, although the VA treatment records in the claims file indicate that the Veteran did report to his VA treating physician that he was contemplating a total knee replacement surgery and was treating his left knee disorder privately, there is no indication in the record that the Veteran advised his VA physician that he actually wished to proceed with such a procedure, much less that he actually wished to schedule either a left proximal tibial hardware removal or left total knee arthroplasty.  Further, the Veteran acknowledges in his April 2007 letter to Senator Bill Nelson that he "took the initiative to seek medical treatment on the outside."  By this statement, the Veteran appears to freely admit that he was aware that he did not have VA's authorization to seek private treatment.  Nonetheless, even if the Veteran could prove that he communicated to his VA physician that he wished to proceed with and schedule either a left proximal tibial hardware removal or a left total knee replacement surgery, and that he relied upon such a discussion to his detriment, it cannot be considered to be tantamount to implicit, much less explicit, authorization for private treatment and VA payment thereof.  Clearly, specific formalities which must be followed in order to obtain such prior authorization under 38 C.F.R. § 17.54 were not complied with in this case.  As a result, the Board cannot find that proper authorization from VA was obtained. 

Our inquiry does not end there, however.  A second avenue for potential relief for a veteran entitled to VA care forced to obtain treatment at a non-VA facility is 38 U.S.C. § 1728, which provides that the Secretary 'may, under such regulations as the Secretary shall prescribe, reimburse . . . for the reasonable value of such care or services . . . for which such veterans have made payment.'"  Malone v. Gober, 10 Vet. App. 539, 541 (1997), quoting 38 U.S.C.A. § 1728(a).

The provisions of 38 U.S.C.A. §§ 1725 and 1728 were changed via legislation which became effective October 10, 2008.  See Veterans' Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 110-387, § __, 122 Stat. 4110, __  (2008).  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the veteran satisfied the requirements for such payment.  That is, under the version of §§ 1725 and 1728 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.  While the provisions became effective when the law was signed on October 10, 2008, there was no specific effective date or applicability date indicated for the provision.  The Board notes that there is a general presumption against the retroactive effect of new statutes.  Landgraf v. USI Film Products, 511 U.S. 244 (1994). 

In this case, the issue is whether the care rendered was emergent; there is no question of additional expenses incurred after the specific date in question.  Further, under both versions of the applicable statutes, the conditions set out in the remainder of the statutes must be met in order for VA to make payment or reimbursement.  Thus, although the Veteran has not been apprised of the revised version of 38 U.S.C.A. §§ 1725 and 1728, the Board finds no prejudice to the veteran by the Board decision.  See Bernard, 4 Vet. App. at 384.  Further, the Board need not determine whether 38 U.S.C.A. §§ 1725 and 1728, as revised effective October 10, 2008, are to be given retroactive effect.  

Both versions of 38 U.S.C.A. § 1728 pertain to medical expenses incurred in non-VA facilities where emergency care or services were rendered to a veteran in need thereof for an adjudicated service-connected disability, for a non service-connected disability associated with and held to be aggravating a service-connected disability, or for any disability of a veteran who has a total disability permanent in nature from a service-connected disability.  All three of these statutory requirements must be met before payment may be authorized.  Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

In this case, the treatments in question were for a service-connected left knee disability.  Nonetheless, the evidence does not show that the Veteran's left knee disability presented an emergent situation at the time of either his February 27, 2004 or August 2, 2005 surgeries.  In this regard, the Veteran all but acknowledges in his December 2005 claim that his left knee disability was a "semi-emergency."  Although the Veteran later asserted in his April 2007 notice of disagreement that his left knee disability presented an emergency due to the severity of symptoms and his inability to work or participate in various activities, the inconsistency in his statements bring the credibility of the Veteran's assertions into question.

Even if the Board were to afford full credibility to the Veteran's assertion that his left knee disability presented an emergency situation, such an assertion is not supported by the evidence.  For purposes of applying 38 U.S.C.A. § 1728, the term "emergency treatment" has the same meaning given to that term under 38 U.S.C.A. § 1725(f)(1).  38 U.S.C.A. § 1728(c) (2010).  Under 38 U.S.C.A. § 1725(f)(1), "emergency treatment" is defined as medical care or services furnished when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  38 U.S.C.A. § 1725(f)(1)(B).  Although the evidence in this case shows the presence of end-stage tri-compartmental degenerative changes in the left knee marked by symptoms of pain, swelling, and instability at the time of the non-VA surgeries performed on February 27, 2004 and August 2, 2005, the evidence does not show that the Veteran's left knee disability presented a situation in which a prudent layperson might reasonable expect that delay in treatment would be hazardous to life or health.  Thus, it is clear that the previously noted criteria under 38 U.S.C.A. § 1728 were not met at the time that he incurred unauthorized medical expenses for the surgeries on February 27, 2004 and August 2, 2005.  

The Board is sympathetic to the Veteran's contentions.  Nonetheless, for the reasons expressed above, the criteria under any pertinent provision for entitlement to reimbursement for, or payment of, unauthorized medical expenses for left proximal tibial hardware removal on February 27, 2004 at Physicians' Surgical Care Center and for left total knee arthroplasty on August 2, 2005 at Winter Park Memorial Hospital have not been met.  The evidence is not in relative equipoise; therefore, the Veteran may not be afforded the benefit of the doubt in the resolution of his claim.  Rather, as the preponderance of the evidence is against the claim, this claim must be denied.  


ORDER

Entitlement to reimbursement for, or payment of, unauthorized medical expenses for left proximal tibial hardware removal on February 27, 2004 at Physicians' Surgical Care Center, and, for left total knee arthroplasty on August 2, 2005 at Winter Park Memorial Hospital, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


